Exhibit 99.1 UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA NEWNAN DIVISION } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGE W. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR'S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD FROM10731/2007 to 11/30/2007 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor's Address Attorney's Address and Phone Number and Phone Number P.O. Box 17296 191 Peachtree St. Stamford, Ct 06907 Atlanta, GA 30303 Tel: (203) 329-8412 Tel: (404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period from October 31,2007 to November 30, 2007 Opening Cash Balance -10/31/07 $1,588 Inflows: Customer Collections Collateral Returned -Sureties -SecurityDeposits Sale Proceeds/Interest Income/Other 3 Total Inflows 3 Distribution of Outflows Outflows: NewPower The NewPower Post Petition: Holdings, Inc. Company Professionals - Bankruptcy 0 0 Consulting Fees 20 20 Lockbox Fees 0 0 Supplies & Misc 1 1 Rent 0 0 Insurance Utilities (Heat, Hydro, Phone, etc.) Payroll (inlcuding tax payments & fees) 4 4 T&E Reimbursements State Tax Payments Distribution to Equity Total Outflows 25 25 Net Cash Flows (22) Closing Cash Balance $1,566 Amount of Cash Balance inReserve for Classes 8 -12 Attachment 1 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period from October 31,2007 to November 30, 2007 Amounts in $000's Accounts Receivable at Petition Date: $ 75,200 Beginning of Month Balance*- Gross $13,476 (per 10/31/07 G/L) PLUS:Current Month New Billings - LESS:Collections During the Month - End of Month Balance - Gross $13,476 (per 11/30/07 G/L) Allowance for Doubtful Accounts (13,476) End of Month Balance - Net of Allowance $- Note: The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $- $- $111 $111 Attachment2 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Payable and Secured Payments Report For Period from October 31,2007 to November 30, 2007 Amounts in $000's See attached System Generated A/P reports as of 11/30/2007 (Attachments 2A and 2B). Beginning of Period Balance $56 (per 10/31/07 G/L) PLUS:New Indebtedness Incurred 5 LESS:Amounts Paid on A/P& taxes (1) End of Month Balance $59 (per 11/30/07 G/L) Exhibit 2A The New Power Company Vendor Balance Detail As of November 30, 2007 Type Date Amount Balance Arkadin, Inc. 0.00 Bill 11/26/2007 25.61 25.61 Bill Pmt -Check 11/26/2007 -25.61 0.00 Total Arkadin, Inc. 0.00 0.00 AT&T 0.00 Bill 11/26/2007 10.76 10.76 Bill Pmt -Check 11/26/2007 -10.76 0.00 Total AT&T 0.00 0.00 epiq Systems 0.00 Bill 11/26/2007 442.56 442.56 Bill Pmt -Check 11/26/2007 -442.56 0.00 Total epiq Systems 0.00 0.00 Kaster Moving Co. Inc. 0.00 Bill 11/26/2007 82.50 82.50 Bill Pmt -Check 11/26/2007 -82.50 0.00 Total Kaster Moving Co. Inc. 0.00 0.00 Ms. Patricia Foster 0.00 Bill 11/26/2007 775.00 775.00 Bill Pmt -Check 11/26/2007 -775.00 0.00 Total Ms. Patricia Foster 0.00 0.00 TOTAL 0.00 0.00 New Invoices 1,336.43 Payments Made -1,336.43 Exhibit 2B The New Power Company Unpaid Vendor Detail As of November 30, 2007 Name Balance Franchise Tax Liability 55,465.00 Payroll Tax Liablility 3,215.00 58,680.00 Attachment 3 NewPower Holdings, Inc. Case Number: 02-10835 Inventroy and Fixed Assets Report For Period from October 31,2007 to November 30, 2007 Amounts in $000's Inventory Report Inventory Balance at Petition Date $15,587 Inventory at Beginning of Period $- (per 10/31/07 G/L) PLUS:Inventrory Purchased - LESS:Inventory Used or Sold - End of Month Balance $- (per 11/30/07 G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had soldall of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date $ 1,238 Our fixed assets at petition date consisted of office furniture and equipment.These assetswere transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $- Less:Depreciation Expense - Less:Dispositions - Add:Purchases - Fixed Assets at End of Period $- Attachment 4 Page 1 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 11/01/2007-11/30/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance $482,536.02 Total Deposits $1,575.05 Total Payments $25,142.58 Closing Balance $458,968.49 Service Charges $136.15 First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page2 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 11/01/2007-11/30/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance $1,124,390.40 Total Deposits $1,421.39 Interest Income Total Payments Payroll Taxes Closing Balance $1,125,811.79 Service Charges $- First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page3 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 11/01/2007-11/30/2007 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $0.00 Total Deposits $25,060.08 Total Payments $25,060.08 Closing Balance $0.00 Service Charges N/A First Check issued this Period 201139 Last Check issued this Period 201145 Total # of checks issued this Period 7 Exhibit 5 The New Power Company Check Detail November 2007 Num Date Name Paid Amount Original Amount 201139 11/15/2007 M. Patricia Foster 3,704.73 201140 11/30/2007 M. Patricia Foster 3,704.73 201141 11/26/2007 Kaster Moving Co. Inc. 82.50 201142 11/26/2007 AT&T 10.76 201143 11/26/2007 epiq Systems 442.56 201144 11/26/2007 Arkadin, Inc. 25.61 201145 11/26/2007 Ms. Patricia Foster 775.00 Attachment 6 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Tax Report For Period from October 31,2007 to November 30, 2007 Amounts in $000's Taxes Paid During the Month Employment Taxes 0.5 Connecticut State Tax Taxes Owed and Due Payroll Tax Liability 3.2 Attachment 7A NewPower Holdings, Inc. Case Number: 02-10835 Summary of Officer Compensation / Summary of Personnel and Insurance Coverages For Period from October 31,2007 to November 30, 2007 Amounts in $000's Summary of Officer Compensation See supplemental attachment. Personnel Report Full Time Part Time # of Employees at beginning of period 1 # hired during the period - - # terminated/resigned during period - - # employees on payroll - end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment.* * Omitted Attachment 7B (Supplemental) Payments made to insiders 10/01/07 - 10/31/07 Payments are in gross amts Title Amount Date Type M. Patricia Foster President & CEO $5,208.33 11/15/2007 Salary for pay period 11/01 -11/15 $5,208.33 11/30/2007 Salary for pay period 11/16 -11/30 $10,416.67 Attachment 8 NewPower Holdings, Inc. Case Number: 02-10835 Significant Developments During Reporting Period For Period from October 31,2007 to November 30, 2007 none
